        Case 1:17-cv-00050-SPW-TJC Document 360 Filed 01/04/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  CHARLES M.BUTLER,III and
  CHOLE BUTLER,                                  CV 17-50-BLG-SPW


                       Plaintiffs,
                                                  ORDER ADOPTING
  vs.                                             MAGISTRATE'S FINDINGS
                                                  AND RECOMMENDATIONS
  UNIFIED LIFE INSURANCE
  COMPANY,et al..

                       Defendants.




        The United States Magistrate Judge filed Findings and Recommendations on

12/11/2020. (Doc. 354.) The Magistrate recommended that Plaintiffs' Motion for

Interim Award of Attorney Fees and Costs(Doc. 296) be denied and that Unified's

Motion for Leave to Conduct Discovery and Extension of Time for Response to

Interim Fees Motion (Doc. 308), Motion to Strike/Disregard Material Submitted

with Reply Briefing(Doc. 323), and Plaintiffs' Motion for Hearing on Attorney Fees

(Doc. 335)all be denied as moot. {Id. at 5).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate's Findings and

Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3

days when a party is served by mail. No objections were filed. When neither party

                                         1
Case 1:17-cv-00050-SPW-TJC Document 360 Filed 01/04/21 Page 2 of 3
Case 1:17-cv-00050-SPW-TJC Document 360 Filed 01/04/21 Page 3 of 3
